 Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 1 of 16 PageID #: 2

                                                                                         F\LED
                                                                                       OCI 2 4 2.018
                                          AFFIDAVIT
                                                                                     U s OIS1RlCT COURT
                                                                                    EASTERN DISTRICT Of MO.
I, Jennifer Drews, being duly sworn, do hereby depose and state:                           ST. LOUIS

   I.   ' INTRODUCTION

   1.     I am a Special Agent with the Federal Bureau of Investigation and I have worked as
          such for approximately ten (10) years. My current assignment is with the Public
          Corruption/Civil Rights Squad where I am detailed to work on various civil rights and
          human trafficking investigations. I have had numerous contacts and dealings with
          informants, victims and other individuals known to engage in "prostitution" and sex
          trafficking related offenses. I also have special training in the area of computer-based
          investigations. I have investigated and/or assisted in numerous investigations relative
          to federal cases concerning promoting prostitution and commercial sex-trafficking
          and related offenses. I have received specialized training in the area of sex
          trafficking, and have participated in investigations of persons suspected of violating
          federal sex trafficking laws, including Title 18, United States Code, Sections 1591
          (sex trafficking by force, fraud or coercion), 1952 (use of interstate facilities to
          promote, manage or facilitate prostitution), 2422(a) and 2422(b) (coercion and
          enticement to engage in prostitution).

   2.     This affidavit is made in support of an application for a search warrant to search for
          and seize instrumentalities, fruits, and evidence of violations of Title 18, United States
          Code, Section 1952, which criminalizes the act of interstate travel to promote, manage,
          establish or carry on any unlawful activity, including promoting prostitution; Title 18,
          United States Code, Section 1591 (a) and 2, which criminalizes sex trafficking by force,
          fraud or coercion, and aiding and abetting in the commission of the offense. The
          evidence of these' violations will be found in the following item that is the subject of
          the search and seizure applied for in this affidavit are more specifically described in
          Attachment A.

   3.     The item to be searched, which consists of:

          (a) a Black and Grey LG, Cell Phone, Model: LM-X210MA, Serial Number:
          804CYCV809515, IMEi: 356233-09-809515-8, hereinafter "Cell Phone A," which is
          currently in the possession of the Federal Bureau of Investigation, 2222 Market
          Street, St. Louis, Missouri 63103. ·

   4.     The information in this affidavit is based on my personal knowledge, information
          provided to me by other law enforcement officers and other persons. In the course of
          preparing this affidavit and conducting the present investigation, I have consulted
          with agents and investigators with specialized training and experience in digital
          evidence and forensics. The information in this affidavit is submitted for the limited
          purpose of establishing probable cause in connection with the present application and
          is not intended as a complete statement of all facts related to the present investigation.
Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 2 of 16 PageID #: 3




 II. .     DEFINITIONS

 5.        The following terms have the indicated meaning in this affidavit:

      a.      The phrase "records, documents, and JJ?.aterials" as used herein, including those
              used to facilitate communications, includes all of the listed items of evidence in
              whatever form and by whatever means such records, documents, or materials may
              have been created or stored. Those forms and means of storage and creation
              include but are not limited to any handmade from (such as writing or marking
              with any implement on a~y surface, directly or indirectly); any photographic form.
              (such as microfilm, microfiche, prints, slides, negative, videotapes, motion
              pictures, photocopies); or arty information on an electronic or magnetic storage
              device (such as floppy diskettes, hard disks, and CD-ROMS), as well as printouts
              or readouts from any magnetic storage device.

      b.      "Computer passwords and data security devices," as used herein, consist of
              information or items designed to restrict access to or bide computer software,
              documentation, or data. Data security devices may consist of hardware, software,
              or other programming code. A password (a string of alpha-numeric characters)
              usually operates as a sort of digital key to "unlock" particular data security
              devices. Data security hardware may include encryption devices, chips, and
              circuit boards. Data security software or digital code may include programming
              code that creates "test" keys or "hot" keys, which perform certain pre-set security
              functions when touched. Data security SC!ftware or code may also encrypt,
              compress, bide, or "booby-trap" protected data to make it inaccessible or
              unusable, as well as reverse the progress to restore it.

      c.      The terms "records," "documents," and "materials," as used herein, include all
              information recorded in any fomi, visual or aural, and by any means, whether in
              handmade form (including, but not limited to, writings, drawings, painting),
              photographic form (including, but not limited to, microfilm, microfiche, prints,
              slides, negatives, videotapes, motion pictures, photocopies), mechanical form
              (including, but not limited to, phonograph records; printing, typing) or electrical,
              electronic or magnetic form (including, but not limited to, tape recordings,
              cassettes, compact discs, electronic or magnetic s_torage devices such as floppy
              diskettes, .hard disks, CD-ROMs, digital video disks (DVDs), Personal Digital
              Assistants (PDAs), Mu).ti Media Cards (MMCs), memory sticks, optical disks,
              printer buffers, smart cards, memory calculators, electronic dialers, or electronic
              notebooks, as well as digital data files and printouts or readouts from any
              magnetic, electrical or electronic storage device) Cellular telephones or any other
              mobile device.

      d.      Electronic data may be more fully described as any information stored in the form
              of electronic, magnetic, optical, or other coding on computer media or on media
              capable of being read by a computer or computer-related equipment.

      e.      "Wireless telephone or mobile telephone, or cellular telephone"' as used herein
Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 3 of 16 PageID #: 4




            means is a handheld wireless device used for voice and data communication
            through radio signals. These telephones send signals through networks of
            transmitter/receivers, enabling communication with other wireless
                                                                          \
                                                                                telephones or
            traditional "land line" telephones. A wireless telephone usually contains a "call
            log," which records the telephone number, date, and time of calls made to and
            from the phone. In addition to enabling voice communications, wireless
            telephones offer a broad range of capabilities. These capabilities include: storing
           names and phone numbers in electronic "address books;" sending, receiving, and
          . storing text messages and e-mail; taking, sending, receiving, and storing still
           photographs and moving video; storing and playing back audio files; sto;ring
            dates, appointments, and other information on personal calendars; and accessing
            and downloading information from the Internet. Wireless telephones may also
           include global positioning system ("GPS") technology for determining the
           location of the device.

 ID.   CONSIDERATIONS REGARDING DIGITAL EVIDENCE

 6.    Digital and electronic files may be important to criminal investigations in several
       ways. In some cases, the objects themselves may be con'traband, evidence,
       instrumentalities, or fruits of crime. Further, the objects may be used as storage
       devices that contain contraband, evidence, instrumentalities, or fruits of crime in
       various forms of electronic data. Rule 41 of the Federal Rules of Criminal Procedure
       permits the govemm~nt to search for and seize computer hardware, software, and
       electronic files that are evidence of crime, contraband, instrumentalities of crime,
       and/or fruits of crime.

 7.    As further described in Attachment A, this application seeks permission to focate not
       only electronically stored information that might serve as direct evidence of the crime
       described on the warrant, but also forensic evidence that establishes how the devices
       were used, the purpose of its use, who used it, and when. There is probable cause to
       believe that this forensic electronic evidence might be on the devices because:

                              CELLULAR AND MOBILE PHONES

 8.    As used herein, a cellular telephone or mobile telephone is a handheld wireless device
       used primarily for voice communication through radio signals. These telephones
       send signals through networks of transmitter/receivers called "cells," enabling
       communication with other cellular telephones or traditional "land line" telephones. A
       cellular telephone usually includes a "call log," which records the telephone number,
       date, and time of calls made to and from the phone.

 9.    In addition to enabling voice communications, typically, cellular telephones now
       offer a broad range of capabilities. These capabilities include, but are not limited to:
       receiving and storing voice mail messages, storing names and phone numbers in
       electronic "address books;" sending, receiving, and storing text messages and email;
       taking, sending, receiving, and storing still photographs and moving video; storing
       and playing back audio files; storing dates, appointments, and other information on
       personal calendars; and accessing and downloading information from the Intemej:.
Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 4 of 16 PageID #: 5




             Cellular telephones may also include global positioning system ("GPS") technology
             for determining the location of the device.

 10.         An "iPhone" is a brand of handheld wireless electronic communications devices made
             by Apple Inc. Apple cellular phones generally enable users to send email, make and
             receive telephone calls, access the Internet, and organize appointments and contact
             information. iPhones can also send instant messages, take digital pictures or moving
             video, or store and play digital music or video files. iPhones may also contain GPS
             technology for determining the location of the device.

 IV.         SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS
             AND/OR CELLULAR PHONES

 11.         Searches and seizures of evidence from computers commonly require agents to
             download or copy information from the computers and their components, or seize
             ~ost or all computer items (computer hardware, computer software, and computer
             related documentation) to be processed later by a qualified computer expert in a
             laboratory or other controlled environment. This is almost always true because of the
             following:

       a.       Computer storage devices (like hard disks, diskettes, tapes, laser disks, magneto
                opticals, and others) can store the equivalent of thousands of pages of
                information. Especially when the user wants to conceal criminal evidence, he/she
                often stores it in random order and with deceptive file names. The latter requires
                searching authorities to examine all the stored data to determine whether it is
                included in the warrant. This sorting process can take days or weeks, depending
                on the volunie of data stored, and it would be generally impossible to accomplish
                this rkind of data search on site.

       b.       Searching computer systems for criminal evidence is a highly technical process
                requiring expert skill and a properly controlled environment. Moreover, the vast
                array of computer hardware and software available requires even computer
                experts to specialize in some systems and applications. As such, it is difficult to
                know prior to a search which expert should analyze the system and its data. The
                search of a computer system is an exacting scientific procedure which is designed
                to protect the integrity of the evidence and to recover even hidden, erased,
                compressed, password-protected, or encrypted files. Since computer evidence is
                extremely vulnerable to tampering or destruction (which may be caused by
                malicious code or normal activities of an operating system), the controlled
                environment of a laboratory is essential to its complete and accurate analysis.

 V.,         SEARCH METHODOLOGY TO BE EMPLOYED

 12.        , The search procedure of electronic data contained in computer hardware, computer

                                                 4
Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 5 of 16 PageID #: 6




            software, and/or memory storage devices may include the following techniques
            (NOTE: The following is a non-exclusive list, as other search procedures may be
            employed):

       a.      Examination of all of the data contained in such computer hardware, computer
               software, and/or memory storage devices to view the data and determine whether
               that data falls within the items to be seized as listed in Attachment A;

       b.      Searching for and attempting to recover any deleted, hidden, and/or encrypted
               data to determine whether that data falls within the list of items to be seized as
               listed in Attachment A (any data that is encrypted and/or unreadable will be
               returned when law enforcement personnel have determined that the data is not (1)
               an instrumentality of the offenses, (2) a fruit of the criminal activity, (3)
               contraband, (4) otherwise unlawfully possessed, or (5) evidence of the offenses
               specified above);                    '

       c.      Surveying various file directories and the individual files they contain;

       d.      Opening files in order to determine their contents;

       e.      Scanning storage areas;

       f.      Performing keyword searches through all electronic storage areas to determine
               whether occurrences oflanguage contained in such storage areas exist that are
               likely to appear in the evidence described in Attachment A; and/or

       g.      Performing any other data analysis technique that may be necessary to locate and
               retrieve the evidence described in Attachment A;

       h.      I am requesting permission to have the analysis of the data done in the ordinary
               course of business of the agency that is performing the forensic analysis;

       L       To obtain the data from the cell phone/mobile devices contained within this
               warrant utilizing a range of data analysis techniques. However, in some extreme
               cases, the cell phone may be damaged beyond repair, password'locked or
               otherwise inoperable causing traditional data analysis techniques not to work. In
               these cases, you are granted permission to use an analysis technique referred to as
               "chip-off'. "Chip-off' is a process where the BGA (Ball Grid Array or memory
               chip) is removed from the cell phone to allow the chip itself to be analyzed. This
               process renders the cell phone unusable, but preserves the actual content."

 VI.        COMMERCIAL SEX TRADE AND THE USE OF CELLULAR PHONES

 13.        Through my training, experience, and consultation with other law enforcement ,

                                                 5
Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 6 of 16 PageID #: 7




       officers, I have learned that:

          a. I have investigated matters involving a violation of Title 18, United States
             Code,§§ 1591 and1952. I have been trained regarding the investigation of
             these types of crime in which computers and cellular phones are used as a
             means for receiving, transmitting, and communicating in efforts to exploit
             victims, as well as services related to human-trafficking, which would include
             prostitution and other coerced commercial sex services.

          b. The development of computers, digital cameras, cellular telephones and the
             Internet has changed the way in which individuals involved in human-
             trafficking/prostitution interact with each o!her. Computers and storage
             devices for electronic media, cameras and cellular phones serve various
             functions in connection with human-trafficking/prostitution. They include:
             (1) advertisement (e.g., via Craigslist.com or Backpage.com); (2)
             communication (via email, Internet social media, cellular telephone or text)
             and (3) storage (pictures/images, electronic commullications stored on
             computers, digital cameras and cellular telephones).

          c. Human traffickers and "pimps" can now store information and photographs
             related to their business enterprises on electronic or magnetic storage devices
             such as floppy diskettes, hard disks, CD-ROMS and DVDs as well as
             printouts or readouts from any magnetic storage device.

          d. Human traffickers and "pimps" can now transfer photographs, directly to and
             from a computer. A device known as a modem permits a computer to connect
             to other computers through the use of telephone, cable, or wireless connection.
             Electronic contact can be made to millions of computers around the world. A
             "pimp" is a term typically used in reference to a man (sometimes a woman),
             who solicits customers for a prostitute or a brothel, usually in return for a
             share or all of the earnings that the prostitute makes. ·

          e. The computer's ability to store images (and other electronic data, i.e. emails
             and other forms of communication) in digital form makes the computer itself
             an ideal repository for human traffickers and individuals promoting
             prostitution. The size of the electronic storage media (commonly referred to as
             the hard drive) used in home computers has grown tremendously within the
             last several years. These drives can store hundreds of thousands of pieces of
             information and images at a very high resolution.

          f.   The Internet affords individuals interested in human-trafficking/prostitution
               several different venues for viewing advertisements and communicating
               relatively anonymously in search for s~rvices.


                                            6
Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 7 of 16 PageID #: 8




          g. Organizers (like pimps) of human-trafficking/prostitution also utilize online
             resources to send and receive communications via services offered by Internet
             portals such as Yahoo and Hotmail, among others, and social media
             networking websites like Instagram, Twitter and Tagged.com. The online
             services allow a user to set up an account with a remote computing service
             that provides e-mail services as well as electronic storage of computer files in
             a variety of formats. A user can set up an online storage account from any
             computer with access to the Internet. Evidence of such online storage of
             human-trafficking/prostitution can be found on the user's computer(s). Access
             to the services can also be done from a cellular telephone (i.e., smart phone,
             iPhone, etc.).

          h. As is the case with most digital technology, commuajcations by way of
             computer or cellular telephone can be saved or stored on either device which
             is used for these purposes. Storing this information can be intentional, i.e., by ·
             saving an e-mail as a file on the computer or saving the location of one's
             favorite websites such as "boolanarked" or "favorite" files. Digital
             information can also be retained unintentionally, such as traces of the path of
             an electronic communication may be automatically stored in many places
             (e.g., temporary files or internet Service Provider client software, among
             others). In addition to electronic communications, a computer (and cellular
             telephone) user's Internet activities generally leave traces or "footprints" in the
             web cache and history files of the browser used. A forensic examiner can .
             often recover evidence that shows that a computer contains specific software;
             when the software was installed; logs regarding the usage of the software; and
             even some of the files which were uploaded or downloaded using the
             software. Such information may be maintained indefinitely until overwritten
             by other data.

          i.   Organizers (like pimps) of human-trafficking/prostitution also utilize multiple
               cellular phones and/or computer devices in order to (1) communicate with
               their commercial sex workers (prostitutes), (2) facilitate commercial sex dates,
               (3) to avoid detection by law enforcement and (4) to communicate with
               potential customers in the commercial sex trade.

          J.   Human traffickers and pimps use digital cameras, digital video recorders and
               related media to take pictures and videos of their prostitutes. I further know
               that this is done for several reasons. Pimps post video and photographs to the
               Internet as a means of advertising their prostitutes. I further know that pimps
               are "collectors" and will retain these images and video as souvenirs. Pimps
               also will manufacture pornographic or sexually explicit videos and photos to
               satisfy their prurient interest.

 14.   Based upon my training and experience, the training and experience of other

                                             7
Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 8 of 16 PageID #: 9




         investigators with whom I have communicated, and police reports I have reviewed,
         electronic communication devices (cell phones, PDAs, computers, etc.) are
         permanently possessed by individuals involved in the commercial sex trade much the
         same way a legitimate business will use tools of its trade whether or not the business
         has a particular item in inventory on a given date. These items are kept by
         individuals involved in the commercial sex trade whether or not they are involved in
         or arranging for a criminal act at any given moment. I believe that the seizure of such
         items will pr'ovide evidence of the events set forth in this affidavit and that such files
         can be found within electronic devices described in Attachment A despite any lapse
         of the time between the events described and the anticipated search pursuant to this
         warrant.

 VII.    BACKGROUND INVESTIGATION AND PROBABLE CAUSE

 15.       On June 29, 2018, the Saint Louis Metropolitan Police Department ("SLMPD")
           Human Trafficking Unit received information from an anonymous source regarding
           possible human trafficking occurring within the St. Louis area. The anonymous
           source stated his/her "client's" contact number, (636)328-8171, came back to an adult
           escort site. In addition, the anonymous source stated the "client," was approximately
        ·: seven (7) months pregnant, appeared to have a developmental delay, and had a
           "caregiver" who identified himself as "Diamond"._

 16.     An open source search of telephone number (636)328-8171, revealed a link to "Live
         Escorts Reviews," a website in which individuals can post commercial s'ex
         advertisements and individuals can purchase commercial sex acts based on those
         advertisements. A review of the website revealed approximately 200 times that
         telephone number (636)328-8171 solicited for sex since April 2018. The female
         depicted in the images was posed both partially and fully nude, with some of the
         images exposing her breast, vagina and anus.

 17.    On July 2, 2018, the anonymous source advised an SLMPD officer that the female
        posted in the commercial sex advertisements was his/her "client." The anonymous
        source also advised the client's address was 4551 Maiy Avenue, St. Louis, Missouri,
        and that "Diamond". is an alias used by Jametric Steele ("Steele").

 18.     On July 17, 2018, SLMPD was dispatched to 4551 Mary Avenue in reference to a
         call for help. Upon arriving, Steele was present with six (6) adult females. Upon
         initial contact, the women did not disclose anything to the responding officers.
         However, the responding officers surmised Steele was controlling communication
         between the women and the officers. Following, members of the SLMPD's Human
         Trafficking Unit returned to the residence to conduct further investigation. Shortly
         thereafter, investigators contacted "Jane Doe l," and she revealed Steele had
         assaulted her with a gun, which caused bruising to her face, wpich was observed by
         investigators. "Jane Doe 1" was also fearful that if she pursued criminal charges

                                               8
Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 9 of 16 PageID #: 10




        against Steele for assault, he and/or the other women living at the residence would
        assault her.

  19.   During her interview, "Jane Doe l" reported Steele facilitated commercial sex dates
        for the women living at the residence by posting advertisements on the internet, by
        making the women "work" on the streets, and by having the women work inside the
        front room of the residence. "Jane Doe l" also reported Steele used physical force to
        discipline the women, and he would have one of the women in the house carry out the
        assault. Steele also used drugs to control the women, and the money generated from
        the commercial sex dates was given to Steele.

  20.   On July 17;2018, Steele was arrested by SLMPD officers for failing to register as a
        sex offender.

  21.   On July 23, 2018, SLMPD Officer Tanya Rodman obtained a search warrant for 4551
        Mary Avenue, 1st floor, St. Louis, MissoUri, relative to an ongoing human trafficking,
        illegal possession of firearms and narcotics investigation. Upon execution of the state
        search warrant on July 27, 2018, investigators encountered "Jane Doe 2" who resided
        with Steele at 4551 Mary Avenue. Investigators asked "Jane Doe 2" if any weapons
        were present in the home; she hesitated, looked down and then said yes. She stated
        there were two (2) firearms in the rear bedroom of the house. One (1) in the bucket
        next to the television, and the other under the bed.

  22.   It should be noted that Officer Rodman (several days prior to the execution of the
        search warrant) reviewed multiple jail calls made by Steele from the St. Louis Justice
        Center. During Officer Rodman's review of the jail calls between "Jane Doe 2" and
        Steele, the word "bucket," was referenced during a discussion about moving
        something, and the words "thing'~ and "item" were referenced as being located in a
        bucket.

  23.   Investigators searched the house and the front room was in disarray, had little
        furniture and appeared to be used to engage in a lot of sexual activity. In the
        threshold area of the front door, in plain view, there were several used condoms, /
        opened condom wrappers of different brands, tissue paper, baby wipes and an empfy
        "Stree Overlord" (sperm generating pills) canister. There were also numerous
        personal and court documents and mail, as well as women's clothing, feminine
        hygiene products, identification cards and debit cards belonging to multiple females
        who were known to reside at 4551 Mary Avenue.

  24.   The rear bedroom of the residence had a bed, television, and an abundance of clothing
        through the room. "Jane Doe 2" identified this room as the bedroom she and Steele
        shared. Cell phones belonging to "Jane Doe 2" and Steele were located in the
        bedroom. In addition, investigators located a blue tote (referred to as a "bucket" by
        "Jane Doe 2") to the left of the television, which contained a black Sig Sauer .22

                                             9
    Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 10 of 16 PageID #: 11




            caliber Mosquito handgun, bearing serial number F041785, with a laser affixed and
            an empty magazine. Located under the bed was a unique silver and pink Phoenix
            Arms .25 caliber handgun, bearing serial number 3050601. Investigators surmised
            that the blue tote is the "bucket" discussed during the jail calls betWeen Steel and
            "Jane Doe 2." A Missouri Driver's License and a prison identification card,
            belonging to Steele were also located in the bedroom. Additionally, the target
            telephone was also located in the bedroom.

      25.   On July 20, 2018, Steele made a phone call from the St. Louis Justice Center to
            telephone number (314)629-0595, to a female referred to as "Star." That phone
            number was previously identified as belonging to "Jane Doe 3." During the
            conversation Steele said he was incarcerated because he failed to register as a sex
            offender. The reason Steel was required to register as a sex offender was due to a
            previ01,J.s criminal incident, in which he was charged with "Promoting Prostitution"
            and served twelve years in jail for "pimpin." Steele said "Jane Doe 3" and "Jane Doe
            2" could "hustle" (earn money) out of the house. Steele's cell phone was at the house
            and "Jane Doe 3" could use it to "bump" her ad. Bump is a term used whep posting
            advertisements on websites in which a person's ad goes directly to the top of the page
            to receive more views. Steele also let "Jane Doe 3" know she was upgraded to the
            second "queen on the board."

      26~   On July 20, 2018, Steele made a phone call to "Jap.e Doe 2." During the
            conversation, "Jane Doe 2" stated that "Jane Do~ 3" was not trying to earn money and
            that "Jane Doe 3" left with a "trick" (a term used for a person who pays for sex acts.)
            Steele told "Jane Doe 2" to let "Jane Doe 3" back in the residence and earn money in
            the front room, just like "Jane Doe 2" does. Steele instructed "Jane Doe 2" to bump
            "Jane Doe 3 's" ad from his phone.

      27.   On July 23, 2018, Steele made a phone call to "Jane Doe 2." During the
            conversation, "Jane Doe 2" told Steele that her date was on the way and she would
            earn $40. Towards the end of the conversation, "Jane Doe 2" rushed Steele off of the
            phone, stating, "Daddy, my date_is here."

      28.   On July 24, 2018, Steele made a phone call to his daughter, who he referred to as
            "Baby Erica." After a brief conversation with "Baby Erica," another fomale got on.
            the phone. During the conversation, Steele told the unidentified woman that he had
1
            thirteen girls and one queen on the "board." Steele stated he did not know what
            happened to his second queen on the board.

      29.   During the same July 24, 2018 conversation, Steel gave the phone to another inmate
            in jail, identified as "Andre," who was "Baby Erica's" boyfriend. Andre instructed
            her not to go to Steele's residence because her daddy (Steele)
                                                                        I_
                                                                           is a pimp.

    · 30.   On August 23, 2018, Steele arrived at the SLMPD to retrieve his driver's license,

                                                10
Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 11 of 16 PageID #: 12




          social s·ecurity card and debit card that were seized during the execution of the state
          search warrant. Sergeant Jatonya Clayborn-Muldrow met with Steele in the lobby of
          SLMPD. During their interaction, Steele stated he liked to help women by providing
          them with a safe place to live and to find employment, which depended on their
          "hustle." The term ''hustle" is often used to describe providing sex acts in exchange
          for money.

  31.      Steele advised Sgt. Clayborn-Muldrow he has always been surrounded by women
           who wanted to work for him and take care of him. Steele said he currently had 13
           "sugar mammas," who gave all of their money to Steele. Steele required the women
           to put thei,r money together so the combined cash total equaled more. Steele was
         I responsible for managing the money, which he used to provide the women shelter,
           food, clothing, hair weave, ''boy'' (heroin) and/or "girl" (crack cocaine). Steele was
           successful at persuading the women to give him their money without there being any
           animosity between them because the women understood their "positions" on the
           ''board."

  32.      Throughout the conversation, Steele repeatedly attempted to recruit Sgt. Clayborn-
        ' Muldrow to work for him and told her that her "position" on the board would be
           determined by her ''hustle." Steele said based on Sgt. Clayborn-Muldrow's
           appearance, she could "hustle" often if she was up to the task and could be his
         . number one on his "A team," which was a new group of women Steele was
           organizing.

  33.    Steele went on to explain "Jane Doe 2" was his number one on the "board" because
         she never stopped ''hustling." Steele's number two on the ''board" was "Jane Doe I."
         She recently moved to the house and quickly moved up in her ''position" due to her
         ''hustle." Steele stated "Jane Doe 4's" role was to be the "muscle" of the family. At
         the direction of Steele, Bums was responsibl'e for physically disciplining the women
         when they did not do what they were expected to do~

  34.    Steele said the reason women needed his protection was because he had a fearl~ss
         reputation in the neighborhood and was widely known as being a ''pimp." Steele said
         he provided the women with a safe and clean place to "hustle." Steele allowed the
         women to use the frontroom of the house located at 4551 Mary Avenue to entertain
         the "dates," while he stayed in the rear of the residence; in his bedroom, in case
         something went wrong. Steele believed that being a part of his "family" greatly
         reduced the women's risk of danger.

  35.    On August 24, 2018, a federal complaint was filed in the United States District Court,
         for the Eastern District of Missouri (4:18CR748 CDP/DDN), against Steele for
         violation of Title 18, United States Code §922(g)(1 ), Felon in Possession of a
         Firearm.


                                               11
Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 12 of 16 PageID #: 13




  36.   On September 6, 2018, a Grand Jury sitting in the Eastern District of Missouri
        indicted the defendant in case No. 4:18CR748 CDP/DDN, on one (1) count of Felon
        in Possession of a Firearm in violation of Title 18 U.S.C. §922(g)(l).

  37.   Your affiant is aware through training and experience that persons in the sex
        trafficking industry use cell phones and computers to advertise victims on the internet
        in order to profit financially from illegal means.

  38.   Your affiant is aware through training and experience that oftentimes phone
        correspondence is used between traffickers, victims and potential clients to arrange
        meetings to exchange sex acts for money.

  39.   Based on my knowledge, training, and experience, as well as the facts from the
        present investigation, I also know that the digital media to be searched can contain
        correspondence and communications between multiple "Jane Does" and Steele, as
        well as pictures/images of locations of activities which occurred.

  40.   Based on my knowledge, training, and experience, I know that ceilular telephones,
        computers, and digital media devices have the ability to hold phone books and
        photographs as well as a record of calls made and received.

  VIII. CONCLUSION

  41.   In view of the foregoing, there is probable cause to conclude that, in the digital media
        to be searched (attached list A) there will be located evidence of a crime, contraband,
        the fruit or instrumentalities of a crime, of one or more violation of Title 18, United
        States Code §§1591(a) and 2 (sex trafficking by force, fraud or coercion, and aiding
        and abetting in the commission of the offense), and §1952 (use of interstate facilities
        to promote, manage or facilitate prostitution). Accordingly, I respectfully request the
        issuance of a warrant to search the following digital media for the items on attached
        list A.




                                             12
Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 13 of 16 PageID #: 14




   42.    In order to prevent the compromise of this on-going investigation, affiant respectfully
          requests that the application, affidavit and search warrant be sealed



                                                Respectfully submitted,


                                                          gent Jennifer Drews
                                                          ureau of Investigation


Subscribed and sworn to before me on October 24, 2018.




HONORABLE PATRICIA L. COHEN
UNITED STATES MAGISTRATE JUDGE




                                              13


                                                                                                    r
 Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 14 of 16 PageID #: 15




                                  ATTACHMENT A
                     LIST OF ITEMS TO BE SEIZED AND SEARCHED

   1. Cellular telephone(s), cellular telephone hardware, cellular telephone software, cellular
.. telephone related documentation, cellular telephone media, cellular telephone passwords and
   data security devices, which includes the items listed below:

                (a) a Black and Grey LG, Cell Phone, Model: LM-X210MA, Serial Numper:
                    804CYCV8095!5, IMEI: 356233-09-809515-8, "Cell Phone A,"

 2. All data files, including but not limited to graphic representations, containing matter
 pertaining to human-traffipking/prostitution, that is, visual depictions of feniales and males posed
 in sexually-explicit positions or engaging in sexually-explicit conduct; that is, visual depictions
 ofU. S. ·currency, :firearms and people posed with such items.
                                       I




 3. Graphic interchange formats and/or photographs, and other visual depictions of such Graphic
 Interchange formats (including~ but not limited to, JPG, GIF, TIF, AVI and MPEG) containing
 matter pertaining to human-trafficking/prostitution.

 4. Any visual depiction, in any form, containing matter pertaining to human-
 trafficking/prostitution, which is a visual depiction of females and males posed in sexually
 explicit positio~s or engaging in sexually explicit conduct.

 5. Electronic mail, chat logs, and electronic messages, offering to transmit through interstate or
 foreign commerce, including by United States mail or by computer, visual depictions of females
 and males posed in sexually explicit positions or engaging in sexually explicit conduct.

 6. All correspondence regarding the possession, distribution, sale or receipt of human-
 trafficking/prostitution.

 7. Any correspondence pertaining to the persuasion, inducement, and/or enticement of females
 and males posed in sexually explicit positions or engaging in sexually explicit conduct.

  8. Any and all correspondence offering to transmit thtough interstate commerce including by
, United States Mail or by computer, any information related to human-trafficking and prostitution
  or any visual depictions of females and males posed in sexually explicit positions or engaging in
  sexually explicit conduct.

 9. Any and all correspondence identifying p·ersons transmitting, through interstate commerce
 including by United States Mail or by computer, any information related to human-trafficking
 and prostitution or any visual d~pictions of females and males posed in sexually explicit
 positions or engaging in sexually explicit conduct.

                                                  1
 Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 15 of 16 PageID #: 16




10. Any and all records and ledgers bearing on th~ production, reproduction, receipt, shipment,
orders, requests, trades, purchases, or transactions of any kind involving the transmission,
through interstate commerce including by United States Mails or by computer, any information
related to human-trafficking and prostitution or any visual depictions of females and males posed
in sexually explicit positions or engaging in sexually explicit conduct.

11. Any and all address books, mailing lists, supplier lists, mailing address labels, and any and
all documents and records pertaining to the preparation, purchase, and acquisition of names or
lists of names to be used in connection with the purchase, sale, trade, or transmission, through -,
interstate commerce by United States Mail or by computer, or any information related to human-
trafficking and prostitution or any visual depictions of females and males posed in sexually
explicit positions or engaging in sexually explicit conduct.

12. All references to paperwork in this list of items to be seized includes records no matter how
recorded.

                                          DEFINITIONS

       The following terms have the indicated meaning in this affidavit:

        a. Sexually explicit conduct means actual or simulated sexual intercourse, including
genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or
opposite sex; bestiality; masturbation; sadistic or masochistic abuse; or lascivious exhibition of
the genitals or pubic area of any person. 18 USC 2256(2).

       b. Visual depiction includes undeveloped film and videotape, and data stored
electronically which is capable of conversion into a visua~image. 18 USC 2256(5).

        c. "Cellular Telephone hardware," as used herein, consists of all equipment which can
receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic,
magnetic, or similar computer impulses or data. Computer hardware includes any data-
processing devices (including, but not limited to, central processing units, internal and peripheral
storage devices such as fixed disks, external hard drives, floppy disk drives, SIM cards, memory
cards and diskettes, and other memory storage devices); peripheral input/output devices
(including, but not limited to, keyboards, printers, video display monitors, and related
communications devices such as cables and connections), as well as any devices, mechanisms, or
parts that can be used to restrict access to computer hardware (induding, but not limited to,
physical keys and locks).

        d. "Cellular Telephone software," as used herein, is digital information which can be
interpreted by a computer and any of its related components to direct the way they work.

                                                 2
Case: 4:18-mj-06369-PLC Doc. #: 1-1 Filed: 10/24/18 Page: 16 of 16 PageID #: 17




Computer software is stored in electronic, magnetic, or other digital form. It commonly includes
programs to run operating systems, applications, and utilities.
                                                                      .         .
        e. "Cellular Telephone-related documentation," as used herein, consists of written,
recorded, printed, or electronically stored material, which explains or illustrates how to configure
or use various hardware, software, or other related items.




                                                 3
